Citation Nr: 1631248	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disorder.  

2.  Entitlement to a rating higher than 10 percent prior to January 10, 2014, and higher than 20 percent thereafter, for right upper extremity peripheral neuropathy.

3.  Entitlement to a rating higher than 10 percent prior to January 10, 2014, and higher than 20 percent thereafter, for left upper extremity peripheral neuropathy.

4.  Entitlement to a rating higher than 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to a rating higher than 10 percent for left lower extremity peripheral neuropathy.



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 2011 rating decision denied a rating higher than 10 percent each, for right and left lower extremity peripheral neuropathy; the 2012 rating decision denied a rating higher than 10 percent, each, for right and left upper extremity peripheral neuropathy, and service connection for a heart condition on the grounds of no new and material evidence.

In a rating decision dated in March 2014, the RO increased the rating for the Veteran's right and left upper extremity peripheral neuropathy to 20 percent each, effective January 10, 2014.

In his March 2014 Form 9, the Veteran requested a Board hearing.  A hearing was scheduled, but in correspondence received in February 2016, the Veteran's representative, on behalf of the Veteran, withdrew that request.

After the case was certified to the Board, the Veteran's representative requested additional time to submit evidence.  Subsequently, additional evidence was submitted, some of which is duplicative of evidence already of record.  In any case, the Veteran's representative waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the reopening of a claim of service connection for a heart disorder, as well as a higher rating for upper and lower extremity peripheral neuropathy.  The issue of service connection for a heart disorder is addressed in the remand section following the decision and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a rating decision dated in January 2007, the RO denied service connection for a heart disorder; the Veteran did not appeal the decision.

2.  Evidence received since the RO's January 2007 denial of service connection for a heart disorder and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's right and left upper extremity peripheral neuropathy has been productive of at most mild incomplete paralysis prior to April 22, 2013, and at most moderate incomplete paralysis since that time.

4.  The Veteran's right and left lower extremity peripheral neuropathy has been productive of at most moderate incomplete paralysis throughout the appeal period.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying service connection for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the previously denied claim of service connection for a heart disorder, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy, right upper extremity, were met prior to April 22, 2013.  38 U.S.C.A. §§ 1155, 5107 West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8713 (2015).

4.  The criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy, left upper extremity, have been met prior to April 22, 2013.  38 U.S.C.A. §§ 1155, 5107 West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8713 (2015).

5.  The criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy, right upper extremity, have been met since April 22, 2013.  38 U.S.C.A. §§ 1155, 5107 West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8713 (2015).

6.  The criteria for a disability rating of 30 percent, but no higher, for peripheral neuropathy, left upper extremity, have been met since April 22, 2013.  38 U.S.C.A. §§ 1155, 5107 West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8713 (2015).

7.  The criteria for a disability rating higher than 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8725 (2015).

8.  The criteria for a disability rating higher than 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8725 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

Standard letters sent by the RO in August 2011 and September 2012 satisfied the duty to notify provisions for the peripheral neuropathy claims.

As for VA's duty to assist, service treatment records and the Veteran's VA and private medical records have been obtained and are in the claims file.  In addition, he was afforded multiple VA examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, VA's duty to assist has been met for the claims decided below.  

II.  Reopening a Previously Denied Claim

In a rating decision dated in January 2007, the RO denied service connection for a heart disorder (characterized as prosthetic mitral valve with surgical scar, claimed as a heart condition), on the grounds that mitral valvular heart disease was not shown in service and is not secondary to diabetes.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no new and material evidence pertaining to the issue was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

In September 2012, the Veteran submitted a new claim of service connection for a heart disorder, claimed as valve repair.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108 (West 2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the January 2007 rating decision included service treatment records, VA and private medical records, and the report of a November 2006 VA examination, which recorded a diagnosis of diagnosis of prosthetic mitral valve with surgical scar that the examiner said was not related to or secondary to diabetes because the heart condition preceded the diabetes by at least two years and mitral valve disease is not a complication of diabetes.

Evidence received since the January 2007 rating decision includes an August 2009 statement from a private physician that the Veteran has coronary artery disease, and that diabetes is a risk factor for developing coronary artery disease.   

This evidence is new since it was not of record at the time of the January 2007 denial, and, assuming its credibility, it is material as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim; as it at least indicates that this Vietnam veteran has had coronary artery disease during the appeal period.  New and material evidence having been presented, the claim of service connection for a heart disorder is reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).

III.  Increased Rating Claims

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

A.  Peripheral neuropathy, left and right upper extremity  

In a rating decision dated in August 2009, the RO granted service connection for left and right upper extremity peripheral neuropathy with a rating of 10 percent, each, effective June 25, 2008.  In July 2012, the Veteran filed a claim for a higher rating for his bilateral upper extremity peripheral neuropathy, which the RO denied in November 2012.  The Veteran appealed that decision.  In a rating decision dated in March 2014, the RO increased the rating for the Veteran's service-connected left and right upper extremity peripheral neuropathy to 20 percent, each, effective January 10, 2014.  The Veteran continues to appeal for a higher rating.  

The Veteran's right and left upper extremity peripheral neuropathy was initially evaluated as neuralgia of the median nerve under Diagnostic Code 8715.  When the increase was made, Diagnostic Code 8713 was used, which is for neuralgia of all radicular groups.  This diagnostic code provides for higher ratings.  A 20 percent rating is assigned when there is mild incomplete paralysis.  38 C.F.R. § 4.124a (2015).  Moderate incomplete paralysis warrants a 40 percent rating for the dominant hand or 30 percent for the nondominant hand; and a rating of 70 percent for the dominant hand (and 60 percent for the nondominant hand) is warranted if there is severe incomplete paralysis.  A 90 percent rating for the dominant hand (or 80 percent for the nondominant hand) is warranted is there is complete paralysis.  The evidence shows that the Veteran is right-handed.

The medical records submitted by the Veteran and the VA examinations afforded in connection with the claims is the most probative evidence regarding the severity of the Veteran's disabilities.

On VA examination in October 2012, the examiner concluded that there was no upper extremity peripheral neuropathy, and mild peripheral neuropathy of the left and right lower extremity.  He specifically stated that "were no neurologic deficits noted in the upper extremities on this exam . . . at this time the claimant's condition is quiescent."

A private medical record signed by the physician in May 2013 reflects that the Veteran was employed part time but was having difficulty standing and holding items due to the neuropathy in his hands and feet.  See May 2013 private diabetes report; received by VA in October 2013.  The physician added that his most recent examination on April 22, 2013, had found moderate bilateral upper extremity peripheral neuropathy.  

VA examination in January 2014 found mild incomplete paralysis of the right and left upper extremity.  EMG testing in May 2014 found severe median nerve entrapment at the right wrist secondary to carpal tunnel syndrome, and mild sensory peripheral neuropathy.

In February 2016, the same private physician indicated that EMG findings in May 2014 and April 2015 (which he included with his report) showed mild incomplete paralysis of the right and left upper extremity.  See February 2016 private diabetes report.  

In consideration of this, the Board finds that the Veteran's right and left upper extremity peripheral neuropathy has been productive of at most moderate incomplete paralysis since April 22, 2013, but not earlier.  Although higher ratings were assigned during the appeal process, the Board finds that the increase in disability was factually ascertainable earlier than January 10, 2014.  The private examination on April 22, 2013, reflects moderate right and left upper extremity peripheral neuropathy, so the award of 40 percent and 30 percent ratings is warranted since that time.  Furthermore, because the earlier time period shows impairment approximating mild incomplete paralysis, the minimum 20 percent rating is warranted bilaterally under Diagnostic Code 8713 prior to April 22, 2013.

Accordingly, the Board concludes that these ratings are warranted, particularly when reasonable doubt is resolved in the Veteran's favor as to severity level and the appropriate diagnostic code.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Even higher or earlier ratings are not warranted by a preponderance of the evidence.


B.  Peripheral neuropathy, left and right lower extremity  

In a rating decision dated in September 2008, the RO granted service connection for bilateral lower extremity peripheral neuropathy with a rating of 10 percent effective June 25, 2008.  In March 2011, the Veteran filed a claim for a higher rating for his service-connected right and left lower extremity peripheral neuropathy, which the RO denied in a September 2011 rating decision.  The Veteran has appealed.

The Veteran's left and right lower extremity peripheral neuropathy has been evaluated as neuralgia of the posterior tibial nerve under Diagnostic Code 8725 throughout the appeal period; which provides for a 10 percent rating when there is mild incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a.  Moderate incomplete paralysis of the median nerve also warrants a 10 percent rating, and a 20 percent rating is warranted if there is severe incomplete paralysis.  A 30 percent rating is warranted if there is complete paralysis.

The medical records submitted by the Veteran and the VA examinations afforded in connection with the claims is the most probative evidence regarding the severity of the Veteran's disabilities.

On VA examination in September 2011, the diagnosis was right and left lower extremity peripheral neuropathy, and the examiner remarked that the effect on the Veteran's occupational functioning and activities of daily living "is to avoid strenuous activities;" however, the examiner did not characterize the severity of the neuropathy.  VA examination in October 2012 found mild peripheral neuropathy of the left and right lower extremity.  

In a medical record dated in May 2013 a private physician noted that the Veteran was employed part time but was having difficulty standing and holding items due to the neuropathy in his hands and feet.  See May 2013 private diabetes report; received by VA in October 2013.  The physician added that his most recent examination on April 22, 2013, had found severe bilateral lower extremity peripheral neuropathy.  

VA examination in January 2014 found mild incomplete paralysis of the right and left lower extremity.  

In February 2016 the same private physician indicated that EMG findings in May 2014 and April 2015 (which he included with his report) showed moderate incomplete paralysis of the right and left lower extremity.  See February 2016 private diabetes report.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected right and left lower extremity peripheral neuropathy has been productive of at most moderate incomplete paralysis during the appeal period; which was apparently found by EMG testing in May 2014.  Although a private report dated in May 2013 indicates severe right and left lower extremity peripheral neuropathy, this assertion conflicts with all of the other evidence regarding lower extremity peripheral neuropathy, so the Board finds it to be less probative, particularly as EMG testing during the January 2014 VA examination found mild incomplete paralysis of the bilateral lower extremities.

There is more of a question as to whether the severity approximates mild or moderate impairment.  As such, when reasonable doubt is resolved in the Veteran's favor, the severity level more closely approximates moderate impairment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  As mild and moderate impairment both result in a 10 percent rating, a higher rating is not warranted.  An even higher rating is not warranted by the preponderance of the evidence.

C.  Extraschedular consideration

As for an extraschedular rating, the threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is adequate; and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the assigned schedular criteria contemplate the severity and symptomatology of the Veteran's peripheral neuropathy, including his complaints of burning, tingling pain and numbness in all four extremities, and provide for higher ratings based on more severe symptomatology.  The criteria contemplate impairment levels and, thus, include all symptomatology potentially leading to those levels.  As the Veteran's bilateral upper and lower extremity peripheral neuropathy disabilities are contemplated by the assigned schedular criteria, the Rating Schedule is adequate and referral for extraschedular consideration is not warranted.   This is so even when the service-connected disabilities are considered in the aggregate.

D.  TDIU consideration

Although the Veteran's service-connected disabilities impair his earning capacity, the evidence shows that he is currently employed.  The issue of a total disability rating based on individual unemployability (TDIU) has not been expressly raised, or reasonably raised, by the record.


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a heart disorder is reopened; to this limited extent, the appeal is granted.

A 20 rating, but no higher, for right upper extremity peripheral neuropathy prior to April 22, 2013, is granted; subject to the laws and regulations governing the payment of monetary awards.

A 20 rating, but no higher, for left upper extremity peripheral neuropathy prior to April 22, 2013, is granted; subject to the laws and regulations governing the payment of monetary awards.

A 40 rating, but no higher, for right upper extremity peripheral neuropathy effective April 22, 2013, is granted; subject to the laws and regulations governing the payment of monetary awards.

A 30 rating, but no higher, for left upper extremity peripheral neuropathy effective April 22, 2013, is granted; subject to the laws and regulations governing the payment of monetary awards.

A disability rating higher than 10 percent for left lower extremity peripheral neuropathy is denied.

A disability rating higher than 10 percent for right lower extremity peripheral neuropathy is denied.


REMAND

Having reopened the claim of service connection for a heart disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  On review of the record the Board finds that additional development is needed.

Preliminarily, the Board notes that as the Veteran served in Vietnam during the requisite time period, he is entitled to a presumption of service connection for ischemic heart disease/coronary artery disease under the provisions of 38 C.F.R. §§ 3.307(a), 3.309(e) (2015) if the disorder is found.  The Veteran also contends that his valvular heart disease is aggravated by his service-connected diabetes mellitus type II.  See 38 C.F.R. § 3.310 (2015). 

In October 2001, the Veteran underwent heart surgery for severe mitral valvular regurgitation, which included a postoperative diagnosis of "coronary arteries without significant stenosis by cardiac catheterization."  

On VA examination in November 2006 the diagnosis was prosthetic mitral valve, with surgical scar, which the examiner, a private physician, stated was less likely secondary to the Veteran's diabetes because "the heart condition preceded the diabetes by at least two years and mitral valve disease is not a complication of diabetes."  This earlier VA examination does not address whether the Veteran has a heart disorder that is aggravated by his diabetes mellitus type II.  On VA examination in August 2009 the diagnosis was "status post mitral valve repair for acute valvular rupture with scar," which the examiner, another private physician, averred was "less likely than not secondary to or aggravated by diabetes."  However, this opinion did not include a sufficient explanation.  

As for the evidence in support of the claim, in August 2009 a private physician averred: 

[the Veteran] suffers from . . . coronary artery disease, and diabetes mellitus.  It is a well known medical fact that diabetes is frequently associated with . . . heart disease. it is a risk factor in developing [this condition].  

See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the condition resolves).  However, there is conflicting evidence on the matter as a VA claims file reviewer (physician) in April 2011, indicated that the Veteran's heart disease was "at least as less likely as not ischemic heart disease," but also that "the record does not report CAD (IHD)."  The Veteran was not examined in April 2011.  As there is an indication of coronary artery disease during the appeal, the Veteran should be accorded a VA examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding the issue of service connection for a heart disorder.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's past and current complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail.  The Veteran's heart disorder(s) should be identified, including whether any heart disorder is considered to be ischemic heart disease.

For any heart disorder found on examination, the examiner should provide an opinion as to:

a) whether it is at least as likely as not (50/50 probability, or greater) that the heart disorder began during active duty service, or within the year after active duty service, or is otherwise related to service; and 

b) whether it is at least as likely as not (50/50 probability, or greater) that that the heart disorder is caused by, or aggravated by, the Veteran's service-connected diabetes.

A rationale for all opinions must be provided. 

2.  After completion of all of the above and any other necessary development, readjudicate the reopened claim of service connection for a heart disorder on the merits.  If the benefit sought is note granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


